     Case 1:19-cv-00504-DAD-SAB Document 60 Filed 10/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARK HUNT,                                         No. 1:19-cv-00504-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   D. DIAZ, et al.,
                                                        (Doc. No. 53, 56)
15                      Defendants.
16

17

18          Plaintiff Mark Hunt is a prisoner proceeding pro se and in forma pauperis with this civil

19   rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On September 18, 2020, the assigned magistrate judge issued findings and

22   recommendations recommending that the “notice” plaintiff filed on August 10, 2020 (Doc. No.

23   53), which the magistrate judge construed as a request for a temporary restraining order, be

24   denied because the court lacks jurisdiction over the prison officials that plaintiff is seeking to

25   enjoin since those particular officials are not named as defendants in this action. (Doc. No. 56.)

26   Those findings and recommendations were served on plaintiff and contained notice that any

27   objections thereto were to be filed within fourteen (14) days from the date of service. (Id. at 3.)

28   To date, no objections to the pending findings and recommendations have been filed with the
                                                       1
     Case 1:19-cv-00504-DAD-SAB Document 60 Filed 10/26/20 Page 2 of 2


 1   court, and the time for doing so has expired.1

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 3   conducted a de novo review of this case. Having carefully reviewed the entire file, the

 4   undersigned concludes that the findings and recommendations are supported by the record and

 5   proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on September 18, 2020 (Doc. No. 56)

 8                  are adopted in full;

 9          2.      Plaintiff’s request for a temporary restraining order (Doc. No. 53) is denied; and

10          3.      The Clerk of Court is directed to correct the docket entry for Document No. 58 by

11                  modifying the title to state: “Objections to [52] Motion to Stay.”

12   IT IS SO ORDERED.
13
         Dated:    October 26, 2020
14                                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24   1
       The court notes that on October 19, 2020, plaintiff filed a notice with a caption stating:
     “Objection to the stay of action on defendant’s request.” (Doc. No. 58.) This filing was docketed
25   with the title “Objections to Findings and Recommendations [Doc. No.] 56,” but the undersigned
26   has reviewed this filing and determined that it does not contain any objections to the pending
     findings and recommendations. Instead, this filing reflects plaintiff’s objections to defendants’
27   motion to stay this action (Doc. No. 52). Accordingly, the court will direct the Clerk of Court to
     correct the docket entry for Document No. 58 by modifying it to reflect: “Objections to [52]
28   Motion to Stay.”
                                                      2
